Citation Nr: 0923749	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-00 370	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty in the 
U.S. Army from February 1969 to February 1971.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a July 2005 rating decision of the Boise, Idaho 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD, rated 30 percent, 
effective February 25, 2005.  In March 2007 a hearing was 
held before a Decision Review Officer at the RO; a transcript 
of the hearing is associated with the Veteran's claims file.  
A June 2007 rating decision increased the rating to 50 
percent, also effective February 25, 2005.  As he has not 
expressed satisfaction with the 50 percent rating, and such 
rating is less than the maximum under the applicable 
criteria, the claim remains on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action on his part is required.


REMAND

The Veteran has submitted additional documents (with a waiver 
of initial consideration by the RO) pointing to further 
development necessary for the Board to obtain a clear picture 
of his current disability. 

The most recent VA examination to evaluate the Veteran's PTSD 
of record was in April 2005.  He recently submitted 
additional VA medical records which suggest a possible 
worsening of the PTSD since the April 2005 examination.  [He 
also submitted a statement from a professed (but 
unidentified) mental health professional expressing 
disagreement with the Global Assessment of Functioning (GAF) 
score assigned on VA examination.  It should be noted that 
this statement has minimal (if any) probative value as the 
provider's competence cannot be assessed.]  Furthermore, 
statements by his wife and daughters, apparently received in 
December 2006 or January 2007, are also to the effect that 
symptoms of the Veteran's PTSD (daily depressive cycles) have 
worsened.  

When the Veteran indicates that his disability has increased 
since his last VA examination, a reexamination should be 
scheduled.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (finding an examination necessary where a Veteran 
alleged worsening, and a VA examination was two years prior).  
In the instant case, in light of the indications of worsening 
and the four-year interval since the Veteran was last 
examined by VA, a contemporaneous examination is necessary.  

In addition, the Veteran has submitted a copy of a Social 
Security Earnings Record (SSER) for the apparent purpose of 
establishing that throughout his lifetime postservice his 
PTSD has produced exceptional circumstances not encompassed 
by regular schedular rating criteria.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  The SSER shows that his taxed 
earnings for the years 2003 and 2004 were $0, and that his 
taxed earnings for the year 2005 were $2,038.00.  The SSER 
record information appears to conflict with other information 
in the claims file, and some reconciliation of the 
conflicting information is necessary before the SSER report 
may be accepted at face value as reflective of the impact of 
the Veteran's PTSD on his earning capacity/potential.  For 
example, on April 2005 VA examination the Veteran related 
that he was earning between $2,500.00 and $4,000.00 per month 
as a self-employed carpenter (and had no financial problems). 
(He explained in his substantive appeal that he reported 
higher earnings to the examiner than actual out of shame.)  
Furthermore, the nature of his occupational and social 
activities would suggest a lifestyle consistent with a 
significantly higher income than that for which the Veteran 
provides documentation.  For example, he has indicated in the 
past that he operated a custom building/remodeling business, 
and employed at least one other person, that he golfed, and 
that he belonged to the Elks.  

Finally, it is noteworthy that, as this appeal is from the 
initial rating assigned with the award of service connection, 
staged ratings are for consideration.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Accordingly, the case is REMANDED for the following:
1.  The RO should also ask the Veteran to 
identify all sources of treatment or 
evaluation (including counseling and group 
therapy) he has received for his PTSD 
(records of which are not already 
associated with his claims file), and to 
provide any releases necessary for VA to 
secure records of such treatment or 
evaluation.  The RO should obtain for the 
record copies of the complete records of 
all such treatment and evaluation from all 
identified sources, as well as any updated 
VA treatment records. 

2.  To the extent possible, consistent 
with federal and state law (including all 
records privacy provisions), the RO should 
undertake development to reconcile the 
information in the Veteran's SSER (which 
shows minimal and in some years no income, 
for Social Security and Medicare purposes) 
with the fact that clinical records in the 
file suggest he earned substantial income, 
was self-employed and employed others in 
the construction field, and has enjoyed a 
lifestyle that included activities 
requiring significant financial outlay. 
Possible avenues of development in this 
matter may include public records showing 
building permits and deed recordings, and 
interviews with the Veteran's business 
associates and friends.

3.  The RO should then arrange for the 
Veteran to be examined by a psychiatrist 
to determine the current severity of his 
PTSD.  The Veteran's claims file, to 
include this Remand, must be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should identify 
the nature, frequency and severity of all 
current symptoms of the PTSD.  The 
psychiatrist should specifically opine 
regarding the impact of the Veteran's PTSD 
symptoms on his employability.  The 
examiner must be furnished a copy of the 
criteria for rating PTSD, and should 
comment regarding the presence or absence 
of each listed symptom in the criteria 
above 50 percent (and if a symptom is 
noted to be present, its severity and 
frequency).  

4.  The RO should then readjudicate the 
claim for increased rating, to include 
consideration of the possibility of 
"staged" ratings, if indicated, and 
whether schedular criteria are inadequate 
or the disability picture is exceptional, 
so as to warrant referral for 
extraschedular consideration.  If the 
claim remains denied, the RO should issue 
an appropriate Supplemental Statement of 
the Case and afford the Veteran and his 
representative the opportunity to respond 
before the claims file is returned to the 
Board for further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2008).
 
